Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant’s arguments with respect to the art have been considered, but are moot in light of the new grounds of rejection necessitated by applicant’s amendment. 
	With respect to the 101 rejection, applicant argues that the claims are not an abstract idea recite features beyond merely tying the claims to a particular operating environment including generic implementation of a computer and that the claims recite additional elements that include a practical application.   The examiner disagrees.  The claims are directed to an abstract idea, namely that of stock warnings.  Further, the claims merely utilize a generic computer in a VR environment without significantly more.  In particular, the claims do not claim how the purchase quantity preference is derived from a quantity of shoppers and therefore do not recite any practical application.  Therefore the 101 rejection is maintained. 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method , as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to low stock warnings of products which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
a product selected for consideration by a group of interested shoppers, including a user and at least one additional shopper; 
determining that the product has an available quantity value below a predetermined warning threshold, based at least in part on a comparison of an in-stock quantity of said product and an indicated purchase quantity preference associated with said interested shoppers for said product, the indicated purchase quantity preference being derived from a quantity of shoppers of the group of interested shoppers concurrently considering an item; 
responsive to said determination, identifying a product popularity value representing, at least in part, from the quantity of shoppers concurrently considering the item; and 
displaying to said user, said product popularity value.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include a computer in a virtual reality (VR) shopping environment.  

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs,, /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.  

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 18 are rejected under 35 US 2007/0192203 Di Stefano (hereafter Di Stefano) in view of US patent 7,149,710 Edmark (hereafter Edmark) and r/Etsy Number of users with item in cart, July 5, 2018 (hereafter Etsy).

1. A computer implemented method of indicating to a user in a virtual reality shopping session, aspects of availability for a selected item, comprising: 
identifying by a computer, in a virtual reality (VR) shopping environment, a product selected for consideration by a group of interested shoppers during a VR shopping session, including a user and at least one additional shopper; (Di Stefano ¶10 discloses a VR shopping environment for multiple users; note that under BRI, the user and additional shopper do not need to be interacting with each other or know of the other’s presence)
determining by the computer, that the product has an available quantity value below a predetermined warning threshold, based at least in part on a comparison of an in-stock quantity of said product and an indicated purchase quantity preference associated with said interested shoppers for said product; (Di Stefano ¶33 maintains inventory information)
Di Stefano does not disclose 
determining by the computer, that the product has an available quantity value below a predetermined warning threshold, based at least in part on an indicated purchase quantity preference associated with said interested shoppers for said product, the indicated purchase quantity preference being derived from a quantity of shoppers of the group of interested shoppers concurrently considering an item; 
responsive to said determination, identifying a product popularity value representing, at least in part, from the quantity of shoppers concurrently considering the item; and 
displaying by the computer, in said VR shopping environment to said user, said product popularity value.

However, Edmark discloses 
determining by the computer, that the product has an available quantity value below a predetermined warning threshold, based at least in part on an indicated purchase quantity preference associated with said interested shoppers for said product, 
responsive to said determination, identifying a product popularity value representing, at least in part, from the quantity of shoppers concurrently considering the item (Edmark 8:47-60 discloses a low inventory warning; see also 8:61-9:27)
responsive to said determination, identifying by the computer, a product popularity value representing, at least in part, from the quantity of shoppers concurrently considering the item; and (Edmark 8:47-60 surfaces quantity information to the group of shoppers) 
displaying by the computer, in said VR shopping environment to said user, said product popularity value. (Edmark 8:47-60 surfaces quantity information to the group of shoppers)

It would have been obvious to modify the system of  Di Stefano to include determining the quantity available and popularity of an item for the purposes of alerting buyers to purchase the item prior to the inventory being exhausted as taught by Edmark (8:67-60).

Di Stefano and Edmark do not explicitly disclose 
the indicated purchase quantity preference being derived from a quantity of shoppers of the group of interested shoppers concurrently considering an item;

It should be noted that Edmark discloses previous purchasers who would be interested in reordering the item and could therefore be considered an interested shopper that is concurrently considering the item.  However, in the interest of advancing prosecution, Etsy discloses other people have this item in their cart with a numerical value.  It would have been obvious to modify the system of Di Stefano/Edmark to include an indicated purchase quantity preference being derived from a quantity of shoppers of the group of interested shoppers concurrently considering an item for the purposes of encouraging buyers to buy certain items as taught by Etsy (see comment by Bradmastah).

Claims 9 and 18 are rejected under a similar rationale.

2. The method of Claim 1, wherein said product popularity value further represents the indicated purchase quantity preference.  (As the popularity value is based upon the purchase quantity preference as recited in claim 1, the product popularity value represents the purchase quantity preference)

Claim 10 is rejected under a similar rationale.

Claim 3-5, 11-13 are rejected under 35 USC 103 as being unpatentable over Di Stefano, Edmark, and Etsy in further view of US 2016/0292769, Colson et al. (hereafter Colson) 

3. The method of Claim 1, wherein said product popularity value further includes, a purchase likelihood category associated with the at least one additional shopper.  (Colson ¶12 discloses categories (“attributes”). 

It would have been obvious to modify the system of Di Stefano, Edmark and Etsy to include categories for the purposes of being able to provide better recommendations as taught by Colson (¶14-15)

Claim 11 is rejected under a similar rationale.

4. The method of Claim 1, wherein said product popularity value further includes a purchase probability associated with the at least one additional shopper, said purchase probability generated by a Machine Learning (ML) model trained to predict shopping activity of interested shoppers applied to shopper history metadata associated with said at least one additional shopper available to the computer.  (Colson ¶27 discloses machine learning to predict shopping activity based on shopper history) 

Claim 12 is rejected under a similar rationale.

5. The method of Claim 1, further displaying by said computer, in said VR shopping environment to said user, a product stock replenishment date based, at least in part, on supply chain metadata available to the computer.  (Colson ¶12 discloses stock replenishment) 

Claim 13 is rejected under a similar rationale.

Claims 6 and 14 are rejected under 35 USC 103 as being unpatentable over Di Stefano, Edmark and Etsy in view of  US 2012/0095879, Wijaya (hereafter Wijaya)

6. The method of Claim 1, further including presenting by the computer to said user for consideration, an item identified by said computer as a substitute candidate for the product selected.  (Wijaya ¶8 discloses providing an item substitution) 

It would have been obvious to modify the system of Di Stefano, Edmark and Etsy to include substitutes for the purposes of being able to fulfil a customer’s order in the event of an oversold item as taught by Wijaya (¶8)

Claim 14 is rejected under a similar rationale.

Claims 7-8, 15-16 and 19-20 are rejected under 35 USC 103 as being unpatentable over Di Stefano, Edmark and Etsy in view of US 2011/0087585 West et al. (hereafter West)

7. The method of Claim 1, further including presenting by the computer to said user an indication of a user relative queue position within said group of interested shoppers.  (West ¶59 provides a position relative to other orders (buyers))

It would have been obvious modify the system of Di Stefano, Edmark and Etsy to include a relative queue position for the purposes of helping the buyer make better informed decisions as taught by West (¶13)

Claims 15 and 19 are rejected under a similar rationale.

8. The method of Claim 7, further including: determining at least one of a change to said available quantity and to said user relative queue position during the VR shopping session and displaying by said computer, in said VR shopping environment to said user, an alert indicating said at least one change.  (West ¶59 updates the quantity available as it updates the order’s position in the queue; see also generally ¶29-56)

Claims 16 and 20 are rejected under a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Attached is also a current screenshot of a check out page by Williams Sonoma.  The examiner is unable to determine a date when the number of people recently added to cart feature first became available, but includes this in an effort to raise awareness of potential prior art that may exist. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684